Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 1 of 75
                              Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 2 of 75

 Fill in this information to identify the case:

 Debtor name            Marx Steel, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           957,026.19

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           957,026.19


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           285,358.18


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           764,133.70


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,049,491.88




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                         Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 3 of 75

 Fill in this information to identify the case:

 Debtor name          Marx Steel, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Community Bank of Texas                                Checking                         3559                                         $23.13



 4.         Other cash equivalents (Identify all)


            4.1.     Net Auction Proceeds held by Plant & Machinery, Inc.                                                                          $159,900.06




 5.         Total of Part 1.                                                                                                                   $159,923.19
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.


 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes Fill in the information below.

 11.        Accounts receivable




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                         Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 4 of 75

 Debtor         Marx Steel, LLC                                                               Case number (If known)
                Name


           11b. Over 90 days old:                  689,403.00        -                                  0.00 =....                    $689,403.00
                                   face amount                             doubtful or uncollectible accounts
 All amounts owed by Exterran. Debtor believes the amount if fully collectible. Exterran disputes the balance owed.


 12.       Total of Part 3.                                                                                                       $689,403.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           (3) Desks, (8) Chairs                                                       Unknown       Est. FMV                              $500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           (3) Computers [owned]                                                       Unknown       Est. FMV                            $1,200.00


           (1) Xerox Copier/Printer [leased]                                           Unknown       Est. FMV                          $11,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $12,700.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 5 of 75

 Debtor         Marx Steel, LLC                                                               Case number (If known)
                Name



 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
              No
              Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Yeshurn Plate Roll                                                         Unknown       Est. FMV                          $65,000.00


            Chicho Plasma Burning Machines                                             Unknown       Est. FMV                          $30,000.00



 51.        Total of Part 8.                                                                                                       $95,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
                Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 6 of 75

 Debtor         Marx Steel, LLC                                                              Case number (If known)
                Name

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Potential Causes of Action Against Exterran Corp.
           and/or Exterran Water Solutions                                                                                        Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                         $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                           Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 7 of 75

 Debtor          Marx Steel, LLC                                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $159,923.19

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $689,403.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $12,700.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $95,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $957,026.19           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $957,026.19




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                          Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 8 of 75

 Fill in this information to identify the case:

 Debtor name         Marx Steel, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Amerisource Funding Inc.                       Describe debtor's property that is subject to a lien                 $280,403.00               $689,403.00
       Creditor's Name                                Over 90 days old: Entergy AR
       c/o Jason M. Medley
       CLARK HILL
       STRASBURGER
       909 Fannin, Suite 2300
       Houston, TX 77010
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Cypress Fairbanks ISD                          Describe debtor's property that is subject to a lien                     $1,642.63                     $0.00
       Creditor's Name                                Furniture & Fixtures, Machinery & Equipment,
       10494 Jones Road, Suite                        Raw Materials
       106
       Houston, TX 77065
       Creditor's mailing address                     Describe the lien
                                                      Tax Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0730
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                           Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 9 of 75

 Debtor       Marx Steel, LLC                                                                          Case number (if know)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Harris County                                 Describe debtor's property that is subject to a lien                       $3,312.55                 $0.00
        Creditor's Name                               Furniture & Fixtures, Machinery & Equipment,
                                                      Raw Supplies, Vehicles
        PO Box 3547
        Houston, TX 77253-3547
        Creditor's mailing address                    Describe the lien
                                                      Tax Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2017, 2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        Multiple
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $285,358.18

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Cypress Fairbanks ISD
         c/o Tara L. Grundemeier                                                                                Line   2.2
         Linebarger Goggan Blair & Sampson, LL
         PO Box 3064
         Houston, TX 77253-3064

         Harris County
         c/o Tara L. Grundemeier                                                                                Line   2.3
         Linebarger Goggan Blair & Sampston LLP
         PO Box 3064
         Houston, TX 77253-3064




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 10 of 75

 Fill in this information to identify the case:

 Debtor name         Marx Steel, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown       Unknown
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operation                             Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Estimated Tax Debt
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                            $0.00
           1465 E. Sam Houston Pkwy South                                              Contingent
           Suite 140                                                                   Unliquidated
           Pasadena, TX 77503                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                            $0.00
           1st Leg Transportation                                                      Contingent
           2935 Winslow Forest                                                         Unliquidated
           Houston, TX 77047                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   42392                                           Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 11 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,697.54
          4A Inspection NDT Service Solution                                    Contingent
          3500 S. Richey St
                                                                                Unliquidated
          Houston, TX 77017
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A E Machine Works Inc                                                 Contingent
          14602 Cypress North Houston Rd                                        Unliquidated
          Houston, TX 77429                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          A-1 Fire Equipment                                                    Contingent
          P.O. Box 9953                                                         Unliquidated
          Houston, TX 77015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Able Machinery Movers Inc.                                            Contingent
          600 Westport Parkway                                                  Unliquidated
          Grapevine, TX 76051                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $85.36
          Abrasive Warehouse & Equipment                                        Contingent
          1221 N. Post Oak Rd                                                   Unliquidated
          Houston, TX 77055                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Absolute Crane Service Inc                                            Contingent
          8524 Hwy 6 North Box 524                                              Unliquidated
          Houston, TX 77095-2103                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,900.00
          Accu Test Labs                                                        Contingent
          7821 Pinemont                                                         Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 12 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Acero-Mex                                                             Contingent
          6005 Milwee St 1003                                                   Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Action Stainless & Alloys                                             Contingent
          7010 Zoltowski Street                                                 Unliquidated
          Houston, TX 77020                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Afd Industries Inc.                                                   Contingent
          555 Market Ave. N                                                     Unliquidated
          Canton, OH 44702                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,005.00
          Affiliated Freight Supply
          c/o Cristina S. Belaval                                               Contingent
          The Fuentes Firm, P.C.                                                Unliquidated
          5507 Louetta Rd, Suite A                                              Disputed
          Spring, TX 77379
                                                                             Basis for the claim:    Default Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          AIA Authorized Inspection Associates                                  Contingent
          14531 FM 529 Ste 135                                                  Unliquidated
          Houston, TX 77095                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,963.66
          Airgas Usa LLC                                                        Contingent
          13636 Hempstead Rd                                                    Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Airtech Spray Systems                                                 Contingent
          P.O. Box 74321                                                        Unliquidated
          Cleveland, OH 44194-4321                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 13 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Alekar Trucking                                                       Contingent
          4807 Cairnvillage St.                                                 Unliquidated
          Houston, TX 77084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          All American Rigging                                                  Contingent
          80 Southbelt Industrial Dr.                                           Unliquidated
          Houston, TX 77047                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          All Doors & Const. Pros LLC                                           Contingent
          P.O. Box 10785                                                        Unliquidated
          Houston, TX 77206                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Allied Bearing & Supply Inc.                                          Contingent
          8931 Buzbee Dr.                                                       Unliquidated
          Baton Rouge, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,073.03
          Alsco                                                                 Contingent
          2116 Mcgowen St
                                                                                Unliquidated
          Houston, TX 77004
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Amerapex Corporation                                                  Contingent
          2950 North Loop West Suite 1100                                       Unliquidated
          Houston, TX 77092-8832                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,860.48
          American Alloy Steel                                                  Contingent
          6230 N Houston Rosslyn Rd                                             Unliquidated
          Houston, TX 77091                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 14 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,317.12
          American Piping Products                                              Contingent
          Andrew Kogan 825                                                      Unliquidated
          Maryville Centre Dr. Ste 310                                          Disputed
          Chesterfield, MO 63017
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          American Welding Specialty AWS                                        Contingent
          12245 FM 529 Ste C                                                    Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Amerisource Funding                                                   Contingent
          P.O. Box 4738                                                         Unliquidated
          Houston, TX 77210-4738                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          An-Tech Laboratories                                                  Contingent
          P.O. Box 262265
                                                                                Unliquidated
          Houston, TX 77207-2265
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Anita Henry Rta Tax Collector                                         Contingent
          10494 Jones Rd Suite 106                                              Unliquidated
          Houston, TX 77041-3017                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Anixter Inc #3701 Houston Aps                                         Contingent
          7400 Secuirty Way Ste 100                                             Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ann Bennett Tax Collector                                             Contingent
          P. O. Box 3547                                                        Unliquidated
          Houston, TX 77253-3547                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 15 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Applied Machinery Corporation                                         Contingent
          1901 Aldine Western                                                   Unliquidated
          Houston, TX 77038                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Arc-Tronics                                                           Contingent
          P. O. Box 691044                                                      Unliquidated
          Houston, TX 77269-1044                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Arends Inspection                                                     Contingent
          Matt Paladino                                                         Unliquidated
          8930 Lawndale Suite H                                                 Disputed
          Houston, TX 77012
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Arry Coating Technology                                               Contingent
          11987 FM 529                                                          Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Arte & Sesign Diana Lopez                                             Contingent
          1614 Bastrop Street                                                   Unliquidated
          Houston, TX 78602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Automated Data Processing                                             Contingent
          100 Northwest Point Blvd. Elk                                         Unliquidated
          Grove Village, IL 60007                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Azz Galvanizing                                                       Contingent
          P.O. Box 843771                                                       Unliquidated
          Dallas, TX 75284-3771                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 16 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Baker Steel Company Inc.                                              Contingent
          1326 Moy St.                                                          Unliquidated
          Houston, TX 07707                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,816.00
          Baker Tankhead Inc.                                                   Contingent
          P.O. Box 77021                                                        Unliquidated
          Fort Worth, TX 76177                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Basic Equipment                                                       Contingent
          7215 Miller Rd 2                                                      Unliquidated
          Houston, TX 77049                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $343.70
          Bass Tool & Supply                                                    Contingent
          2300 Fairway Park Dr.                                                 Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Bayou City Hydraulics Mire                                            Contingent
          P.O. Box 840893                                                       Unliquidated
          Houston, TX 77284-0893                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Bayou City Hyraulics Mire                                             Contingent
          P.O. Box 840893                                                       Unliquidated
          Houston, TX 77284-0893                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Belcron Computer                                                      Contingent
          6161 Savoy Dr. Suite 338                                              Unliquidated
          Houston, TX 77072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 17 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Bend It                                                               Contingent
          7738 Lettie St # D                                                    Unliquidated
          Houston, TX 77075                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Beshert Steel Processing                                              Contingent
          P.O. Box 301862                                                       Unliquidated
          Dallas, TX 75303-1862                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Bise Welding & Fabrication                                            Contingent
          1900 Desoto                                                           Unliquidated
          Houston, TX 77091                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Black Rose                                                            Contingent
          P.O. Box 876                                                          Unliquidated
          League City, TX 77574-0876                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Blacktop Express                                                      Contingent
          6311 Hayman Dr.                                                       Unliquidated
          Katy, TX 77449                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Blankenstein's Supplies & Equipment                                   Contingent
          P.O. Box 986                                                          Unliquidated
          Natchez, MS 39121-0986                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Blue Rock Tools                                                       Contingent
          1100 Sw 16th Street Ste. D                                            Unliquidated
          Renton, WA 98057                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 18 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Bourn & Koch Inc Chasity Kerley                                       Contingent
          2500 Kishwaukee St.                                                   Unliquidated
          Rockford, IL 61104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Bravo U-Bolts                                                         Contingent
          Fred Vazquez                                                          Unliquidated
          1035 Hollywood St                                                     Disputed
          Houston, TX 77015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Brent Grinding                                                        Contingent
          22355 Hufsmith Kohrville Rd                                           Unliquidated
          Tomball, TX 77375                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Brown Book Shop Stacey Franco                                         Contingent
          1517 San Jacinto                                                      Unliquidated
          Houston, TX 77002                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Brumley Manufacturing                                                 Contingent
          22840 Mack Washington Lane                                            Unliquidated
          Hemstead, TX 77445                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Buffalo Seal And Gasket Co.                                           Contingent
          3780 Yale St.                                                         Unliquidated
          Houston, TX 77018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $292.10
          Butler Business Products                                              Contingent
          6942 Signat Dr.                                                       Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 19 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          C&M Machine Shop                                                      Contingent
          16321 Loch Katrine Ln.                                                Unliquidated
          Ste E5                                                                Disputed
          Houston, TX 77084
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Campo Sheet Metal                                                     Contingent
          8550 Telephone Rd                                                     Unliquidated
          Houston, TX 77061                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Campo Sheet Metal Works Inc.                                          Contingent
          Larry Hargett                                                         Unliquidated
          8550 Telephone Rd                                                     Disputed
          Houston, TX 77061
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,392.32
          Carboline Company                                                     Contingent
          2150 Schuetz Rd.                                                      Unliquidated
          St. Louis, MO 63146                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cargill Steel Service Centers                                         Contingent
          8807 Liberty Rd                                                       Unliquidated
          Houston, TX 77028                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Carmel Industries                                                     Contingent
          10220 Armand-Lavergne Avenue                                          Unliquidated
          Montreal, Quebec H1H 3N5                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cesarlift                                                             Contingent
          5227 Rosslyn                                                          Unliquidated
          Houston, TX 77091                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 20 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Chapel Steel                                                          Contingent
          6605 N Houston Rosslyn Rd                                             Unliquidated
          Houston, TX 77091                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,939.69
          Chase Business Plus Ink.                                              Contingent
          National Bank By Mail                                                 Unliquidated
          P.O. Box 6185                                                         Disputed
          Westerville, OH 43086
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       6938                         Is the claim subject to offset?     No       Yes


 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Chicho Inc.                                                           Contingent
          1887 Stafford Dr.                                                     Unliquidated
          Baton Rouge, LA 70810                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Choice Trailers                                                       Contingent
          25825 FM 529 Rd                                                       Unliquidated
          Katy, TX 77493                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Chrg Metals                                                           Contingent
          11955 FM 529                                                          Unliquidated
          Suite A                                                               Disputed
          Houston, TX 77041
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $113.81
          Cintas Corp                                                           Contingent
          P. O. Box 650838                                                      Unliquidated
          Dallas, TX 75265-0838                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,236.77
          Cintas First Aid & Safety                                             Contingent
          P.O. Box 631025                                                       Unliquidated
          Cincinnati, OH 45263-1025                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 21 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cleveland Motion Controls                                             Contingent
          7550 Hub Parkway                                                      Unliquidated
          Cleveland, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $221.34
          Coastal Welding Supply Inc                                            Contingent
          1205 W Main St                                                        Unliquidated
          Baytown, TX 77520                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Coleman Logistics                                                     Contingent
          19203 Hollis Garden Drive                                             Unliquidated
          Tomball, TX 77375                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Colonial Life Processing Center                                       Contingent
          P.O. Box 1903                                                         Unliquidated
          Columbia, SC 29202-0903                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Colt Express                                                          Contingent
          P O Box 2185                                                          Unliquidated
          Cypress, TX 77410-2185                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Comcast                                                               Contingent
          P O Box 660618                                                        Unliquidated
          Dallas, TX 75266-0618                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Commercial Metals Company                                             Contingent
          P O Box 844579                                                        Unliquidated
          Dallas, TX 75284-4579                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 22 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Controls Service Repair Inc.                                          Contingent
          1648 Old Butler Plank Road                                            Unliquidated
          Glenshaw, PA 15116                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Corus International America Houston                                   Contingent
          13135 Dairy Ashford                                                   Unliquidated
          Ste. 240                                                              Disputed
          Sugar Land, TX 77478
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Current Lighting Solutions                                            Contingent
          3118 Richmond Ave Ste. 100                                            Unliquidated
          Houston, TX 77098                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15.18
          Cw Rod Rod Tool                                                       Contingent
          P. O. Box 205148                                                      Unliquidated
          Dallas, TX 75320-5148                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          D & W Nameplate Service Inc.                                          Contingent
          5200 Mitchelldale #E19                                                Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Dahill                                                                Contingent
          P.O. Box 205354                                                       Unliquidated
          Dallas, TX 75320-5354                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Daily Equipment Company                                               Contingent
          P. O. Box 98209                                                       Unliquidated
          Jackson, MS 39298-8209                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 23 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Daniels Steels Manufacturing                                          Contingent
          12228 North Rosslyn Rd                                                Unliquidated
          Houston, TX 77086                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          David Piwonka Cy-Fair ISD Tax Assessor                                Contingent
          10494 Jones Jones Rd                                                  Unliquidated
          Suite 106                                                             Disputed
          Houston, TX 77065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,147.68
          Delta Steel                                                           Contingent
          7355 Roundhouse Lane                                                  Unliquidated
          Houston, TX 77078                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Destination Transport                                                 Contingent
          203 Jackson St. Ste 204                                               Unliquidated
          Anoka, MN 55303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Dewalt Service Center                                                 Contingent
          10245 W. Little York Suite 300                                        Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Diamond Sheet Metal                                                   Contingent
          7009 Hirsh Rd                                                         Unliquidated
          Houston, TX 77016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $367.50
          Do Machine Shop Inc.                                                  Contingent
          10110 Hardison Ln                                                     Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 24 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Domatex                                                               Contingent
          842 Buschong St                                                       Unliquidated
          Houston, TX 77039                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Don's Grinding                                                        Contingent
          8700 Tweed                                                            Unliquidated
          Houston, TX 77061                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Double A Machine Shop                                                 Contingent
          5706-A W. 34th St.                                                    Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Dover Tubular Alloys                                                  Contingent
          P.O. Box 915                                                          Unliquidated
          Dover, NJ 07802-0915                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Dynamic Laboratories Inc.                                             Contingent
          Brad Berglan                                                          Unliquidated
          3650 Underwood                                                        Disputed
          La Porte, TX 77571
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Dynamic Metal Processing                                              Contingent
          415 North Wayside Drive                                               Unliquidated
          Houston, TX 77020-7516                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          E. M. Blue's Sons Inc.                                                Contingent
          P O Box 9521                                                          Unliquidated
          Houston, TX 77261-9521                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 25 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Early Byrd's Transportation                                           Contingent
          14619 Meredith Gate Circle                                            Unliquidated
          Houston, TX 77044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Edmonton Exchanger
          5545-89 Street                                                        Contingent
          Edmonton                                                              Unliquidated
          Alberta                                                               Disputed
          T6E 5W9
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Eldred Sheet Metal                                                    Contingent
          3119 Chapman                                                          Unliquidated
          Houston, TX 77009                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Electric Motors Inc.                                                  Contingent
          11831 Aldine Westfield Rd.                                            Unliquidated
          Houston, TX 77093                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Electric Motors Inc.                                                  Contingent
          11831 Aldine Westfield Houston                                        Unliquidated
          TX, 77093-1896                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Electronic Assembles                                                  Contingent
          9902 Langdale                                                         Unliquidated
          Houston, TX 77076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $237.42
          Elliott Electric Supply                                               Contingent
          8401 Westland West Blvd                                               Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 26 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Empire Torque Tools LLC.                                              Contingent
          9203 Sweetbrush Dr.                                                   Unliquidated
          Houston, TX 77064                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Energy Valve&Supply Company LLC                                       Contingent
          8207 N Loop E Fwy # 400                                               Unliquidated
          Houston, TX 77029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,953.69
          Engie Pre-Paid/Auto Pay                                               Contingent
          11807 Westheimer Road                                                 Unliquidated
          Suite 550 PMB 808                                                     Disputed
          Houston, TX 77077
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Enviro Industrial Service & Supply                                    Contingent
          P.O. Box 62107                                                        Unliquidated
          Houston, TX 77205                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Essential Logistics LLC                                               Contingent
          P.O. Box 430453                                                       Unliquidated
          Houston, TX 77243                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Evolution Power Tools                                                 Contingent
          8363 Research Drive                                                   Unliquidated
          Davenport, IA 52806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Excel Carbon & Alloy                                                  Contingent
          Mitchell Roberts                                                      Unliquidated
          4545 Brittmoore Rd.                                                   Disputed
          Houston, TX 77041-8005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 27 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,400.00
          Exterran Energy Solutions                                             Contingent
          12001 N. Houston Rossyln                                              Unliquidated
          Houston, TX 77068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Fastenal                                                              Contingent
          P.O. Box 1286                                                         Unliquidated
          Winona, MN 55987-1286                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Fastshot Hotshot LLC                                                  Contingent
          1032 Virgie Community Rd.                                             Unliquidated
          Magnolia, TX 77354                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ficoteq                                                               Contingent
          16310 Tomball Pkwy Suite 201                                          Unliquidated
          Houston, TX 77064                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          First Steel Source                                                    Contingent
          27210 Robinson Road                                                   Unliquidated
          Conroe, TX 77385                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Fmr Houston                                                           Contingent
          12306 Beacon Hollow Ct                                                Unliquidated
          Cypress, TX 77429                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Forklifts & Tires                                                     Contingent
          14503 Sommermeyer St                                                  Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 28 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Forrest Services Inc.                                                 Contingent
          2233 Sens Road                                                        Unliquidated
          La Porte, TX 77571                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Fox Metals & Alloys Inc                                               Contingent
          12660 FM 529 Rd                                                       Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Freight Cowboy                                                        Contingent
          P.O. Box 4601                                                         Unliquidated
          Houston, TX 77210-4601                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Fugro Consultants Inc                                                 Contingent
          Brian Rogge                                                           Unliquidated
          10831 Train Ct.                                                       Disputed
          Houston, TX 77041
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          General Metal Fab                                                     Contingent
          6495 Dixie Dr.                                                        Unliquidated
          Houston, TX 77087                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Genusis Fabrication                                                   Contingent
          5256 Brittmore Rd                                                     Unliquidated
          Houston, TX 77041-1147                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Geo-Per                                                               Contingent
          1146 Sheffield Suite E                                                Unliquidated
          Houston, TX 77015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 29 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gerald Champagne Dba Outlaw Pallets                                   Contingent
          1245 Rogers                                                           Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Global NDT                                                            Contingent
          P.O. Box                                                              Unliquidated
          Houston, TX 77257                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Goolsby Testing                                                       Contingent
          2620 Wilson Rd                                                        Unliquidated
          Humble, TX 77396                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Grainger                                                              Contingent
          8200 Pinemont Dr.                                                     Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Great Western Supply                                                  Contingent
          8130 Mchard Rd                                                        Unliquidated
          Houston, TX 77053                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Greenwood Insurance                                                   Contingent
          3934 FM 1960                                                          Unliquidated
          West Houston, TX 77068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Griffin Trade Group                                                   Contingent
          12777 Jones Rd #315                                                   Unliquidated
          Houston, TX 77070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 30 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,033.12
          Groves Industrial Supply                                              Contingent
          7301 Pinemont Dr.                                                     Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,258.28
          Gulf Coast Gas                                                        Contingent
          11924 N Houston-Rosslyn Rd                                            Unliquidated
          Houston, TX 77086                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gulf Coast Hose                                                       Contingent
          4806 Ramus                                                            Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Gulf Coast Steel Inc                                                  Contingent
          1320 Almeda Gena                                                      Unliquidated
          Houston, TX 77047                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Harbach Marketing                                                     Contingent
          218 West Richey Road                                                  Unliquidated
          Houston, TX 77090                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Harbor Freight Tools CPU                                              Contingent
          17490 Hwy 290                                                         Unliquidated
          Jersey Village, TX 77040                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hilti Inc.                                                            Contingent
          5400 South 1222nd East Ave.                                           Unliquidated
          Tulsa, OK 74146                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 31 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hodco Enterprises Inc.                                                Contingent
          10543 Fisher Rd                                                       Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Houston Bearing & Supply                                              Contingent
          5311 Cornish Street                                                   Unliquidated
          Houston, TX 77007                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Houston Blow Pipe                                                     Contingent
          5621 Clinton Dr                                                       Unliquidated
          Houston, TX 77020                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Houston Crane Inc.                                                    Contingent
          2815-A Campbell Rd.                                                   Unliquidated
          Houston, TX 77080                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Houston Inspection Services                                           Contingent
          6630 FM 1463                                                          Unliquidated
          Ste B500 # 244                                                        Disputed
          Katy, TX 77494
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Houston Metal Cutting                                                 Contingent
          6938 Barney Rd.                                                       Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Houston Overhead Doors                                                Contingent
          5716 Jensen Drive                                                     Unliquidated
          Houston, TX 77026                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 32 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Howco Metals                                                          Contingent
          9611 Telge Rd                                                         Unliquidated
          Houston, TX 77095                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Iglesias Machine Shop                                                 Contingent
          12818 Hemstead Rd Bldg B.                                             Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Iglesias Machine Shop                                                 Contingent
          7545 Breen Dr.                                                        Unliquidated
          Houston, TX 77086                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Industrial Air Tool                                                   Contingent
          513 Vermillion Dr                                                     Unliquidated
          Pasadena, TX 77506                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Industrial Bearing & Services                                         Contingent
          P.O. Box 41325                                                        Unliquidated
          Houston, TX 77241-1325                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Industrial Instrument Co.                                             Contingent
          P.O. Box 40186                                                        Unliquidated
          Houston, TX 77240                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47.14
          Industrial Piping Specialists Inc.                                    Contingent
          7755 Harms Rd                                                         Unliquidated
          Houston, TX 77573                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 33 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Industrial Quality Machine Work                                       Contingent
          4938 Golden Forest Drive                                              Unliquidated
          Houston, TX 30791-3472                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,018.95
          Innovative Tooling & Accessories                                      Contingent
          13203 Emmett Rd                                                       Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Instel Steel                                                          Contingent
          11310 W. Little York                                                  Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Instrument Repair & Calibration                                       Contingent
          4400 S. Wayside # 105                                                 Unliquidated
          Houston, TX 77587                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ipfs Corporation                                                      Contingent
          24722 Network Place                                                   Unliquidated
          Chicago, IL 60673-1247                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,741.50
          IRISNDT                                                               Contingent
          1115 W 41st Street
                                                                                Unliquidated
          Tulsa, OK 74107
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Irving Crane                                                          Contingent
          P.O. Box 55811                                                        Unliquidated
          Boston, MA 02205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 34 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          Isidro Pacheco                                                        Contingent
          8904 Meadow Vista                                                     Unliquidated
          Houston, TX 77064                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          J & A Castillo's Lawn Service                                         Contingent
          13001 High Star Dr                                                    Unliquidated
          Houston, TX 77072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          J & F Machine Shop Inc.                                               Contingent
          6300 West Little York Suite #112                                      Unliquidated
          Houston, TX 77091                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          J & T Transportation                                                  Contingent
          8765 Spring Cypress                                                   Unliquidated
          Ste. L-104                                                            Disputed
          Spring, TX 77379
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          J D Trucking                                                          Contingent
          7602 Golden Thistle Ln                                                Unliquidated
          Cypress, TX 77433                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          J.O.B.E. Services Inc
          C/O Simple Transpo                                                    Contingent
          Dept.22                                                               Unliquidated
          P.O. Box 4346                                                         Disputed
          Houston, TX 77210-4346
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Jack Rabbitt Steel                                                    Contingent
          9009 Jackrabbit Road                                                  Unliquidated
          Houston, TX 77095                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 35 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Jacquet Houston Inc.                                                  Contingent
          6707 Willowbrook Park Drive                                           Unliquidated
          Houston, TX 77066                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Johnny's Food Mart                                                    Contingent
          1824 Richter Ave                                                      Unliquidated
          Waco, TX 76711                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Jones Delivery Service Inc.                                           Contingent
          3008 1/2 Cliffdale                                                    Unliquidated
          Houston, TX 77091                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Jones Oil Inc.                                                        Contingent
          4828 N Shepherd Dr.                                                   Unliquidated
          Houston, TX 77018                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Joseph T. Ryerson                                                     Contingent
          5480 Windfern Rd.                                                     Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JSB Investment Corp                                                   Contingent
          8603 South Dixie Hwy                                                  Unliquidated
          Ste 407                                                               Disputed
          Miami, Florida 33143-0000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JSB Investments                                                       Contingent
          5124 Naomi Rd.                                                        Unliquidated
          Eau Claire, MI 49111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 36 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JSW Steel                                                             Contingent
          5200 East Mc Kinney Road                                              Unliquidated
          Baytown, TX 77523                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          JT Repair Inc.                                                        Contingent
          P.O Box 991                                                           Unliquidated
          Pearland, TX 77588-0991                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          K-T Galvanizing                                                       Contingent
          Chris Logan                                                           Unliquidated
          5105 3rd St                                                           Disputed
          Katy, TX 77493
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          K-T Galvanizing Co. Inc.                                              Contingent
          5105 E. Third St                                                      Unliquidated
          Katy, TX 77493                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Kevin Brown                                                           Contingent
          Dba K & L Transportation                                              Unliquidated
          12800 Woodforest Blvd #309                                            Disputed
          Houston, TX 77015
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          King Of Freight                                                       Contingent
          110 S. Main St. Suite 300                                             Unliquidated
          Wichita, KS 67202                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,930.98
          Kloeckner Metals Corp                                                 Contingent
          14200 Almeda Road                                                     Unliquidated
          Houston, TX 77245-0469                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Default Judgment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 37 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lacombe Crane LLC.                                                    Contingent
          4922 Almeda Genoa Road                                                Unliquidated
          Houston, TX 77048                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Landstar Ranger Inc.                                                  Contingent
          P.O. Box 8500-54293                                                   Unliquidated
          Philadelphia, Pa 19178-4293                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lark Heat Treat Bill Thomas                                           Contingent
          6640 Mayard Rd                                                        Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Latimer & Latimer P.C.                                                Contingent
          2129 FM 2920                                                          Unliquidated
          Ste 190-247                                                           Disputed
          Spring, TX 77388
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,299.61
          Leeco Steel                                                           Contingent
          75 Remittance Drive                                                   Unliquidated
          Suite 2829                                                            Disputed
          Chicago, IL 60675-2829
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lightning Logistics LLC                                               Contingent
          P.O. Box # 21149                                                      Unliquidated
          Houston, TX 77226                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Little Mark's Equipment Repair
          Mark Orta                                                             Contingent
          4550 N. Braeswood Bvd                                                 Unliquidated
          Apt 246                                                               Disputed
          Houston, TX 77096
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 38 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Littlecrest Machine Shop Inc.                                         Contingent
          2708 Keeland St.                                                      Unliquidated
          Houston, TX 77093                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Logistics Group Internationa                                          Contingent
          P.O. Box 924267                                                       Unliquidated
          Houston, TX 77292-4267                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lone Star Automated Systems Inc.                                      Contingent
          1616 W Sam Houston Pkwy N                                             Unliquidated
          Houston, TX 77043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lonestar Forklift Inc                                                 Contingent
          . 4213 Forest Lane                                                    Unliquidated
          Garland, TX 75042                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          M Test Montipower Inc.                                                Contingent
          7677 Coppermine Drive                                                 Unliquidated
          Manassas, VA 20109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          M&P Flange & Pipe Protection                                          Contingent
          9426 Katy Fwy                                                         Unliquidated
          Houston, TX 77055                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mac Steel                                                             Contingent
          7400 Mason                                                            Unliquidated
          Houston, TX 77028                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 39 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Madden Galvinizing LLC David Jaye                                     Contingent
          13420 Hempstead Rd,                                                   Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mark's Machine Company Inc.                                           Contingent
          P.O. Box 1596                                                         Unliquidated
          El Campo, TX 77437                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mason & Dixon Lines                                                   Contingent
          P.O. Box 712952                                                       Unliquidated
          Cincinnati, OH 45271-2952                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mcnichols Co - Hou                                                    Contingent
          16405 Air Center Blvd #100                                            Unliquidated
          Houston, TX 07703-2117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mesqueds's Commercial & Industrial Paint                              Contingent
          5725 Fite Rd                                                          Unliquidated
          Perland, TX 77584                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Metal Coatings                                                        Contingent
          3700 Dunvale                                                          Unliquidated
          Houston, TX 77063                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Metal Cutting Specialists                                             Contingent
          11415 Brittmoore Park Dr                                              Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 30 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 40 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Metals Inc.                                                           Contingent
          2220 Canada Dry Street                                                Unliquidated
          Houston, TX 77223                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Metals Supply Co.                                                     Contingent
          5311 Clinton Dr                                                       Unliquidated
          Houston, TX 77020                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Metaltech Service Center                                              Contingent
          P.O. Box 751089                                                       Unliquidated
          Houston, TX 77275                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Metco NDT                                                             Contingent
          10980 Metronome Dr                                                    Unliquidated
          Houston, TX 77043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Metrolift Propqane                                                    Contingent
          11520 Petropark Drive                                                 Unliquidated
          Houston, TX 77041-4925                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mike Sullivan Tax Collector                                           Contingent
          P. O. Box 3547                                                        Unliquidated
          Houston, TX 77253-3547                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Miss-Lou Steel Supply Inc                                             Contingent
          P.O. Box 217                                                          Unliquidated
          Washington, MS 39190                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 31 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 41 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mitrowski Welding Equipment                                           Contingent
          1315 College Ave South                                                Unliquidated
          Houston, TX 77587                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mitrowski Welding Equipment Ltd                                       Contingent
          1315 College Ave South                                                Unliquidated
          Houston, TX 77587                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Modern Overhead Crane Service                                         Contingent
          9815 Tassel Brook Drive                                               Unliquidated
          Houston, TX 77070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mosqueda's Commercial & Industrial Paint                              Contingent
          13636 Reeveston Rd                                                    Unliquidated
          Houston, TX 77039                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $645.00
          MSI Supply                                                            Contingent
          P.O. Box 7463                                                         Unliquidated
          Houston, TX 77248                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Mso Seals & Gaskets Inc.                                              Contingent
          P.O. Box 5407                                                         Unliquidated
          Katy, TX 77491                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Nameplates Inc.                                                       Contingent
          5200 Mitchelldale St # E19                                            Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 32 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 42 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          NDT Pro Services                                                      Contingent
          6529 Cunningham Rd                                                    Unliquidated
          Ste 2001                                                              Disputed
          Houston, TX 77041
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $671.25
          Nexus Disposal                                                        Contingent
          P.O. Box 734438                                                       Unliquidated
          Dallas, TX 75373-4438                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          North Shore Steel                                                     Contingent
          1566 Miles Street                                                     Unliquidated
          Houston, TX 77015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Northshore Supply Co.                                                 Contingent
          13935 Industrial Rd.                                                  Unliquidated
          Houston, TX 77015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Northside Overhead Door Inc                                           Contingent
          25438 Drennan Drive                                                   Unliquidated
          Splendora, TX 77372                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Nova Healthcare Pa                                                    Contingent
          P.O. Box 840066                                                       Unliquidated
          Dallas, TX 75284-0066                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          O'neal Steel LLC                                                      Contingent
          12257 FM 529                                                          Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 33 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 43 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          O'reilly Auto Parts                                                   Contingent
          7314 Senate                                                           Unliquidated
          Jersey Village, TX 77040                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          On Target Machine Brokers LLC                                         Contingent
          1133 Wolcott Rd.                                                      Unliquidated
          Wolcott, CT 06716                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,117.37
          Onecis Insurance Company 1                                            Contingent
          6800 Greenspoint Park Dr.                                             Unliquidated
          Suite 300s                                                            Disputed
          Houston, TX 77060
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,770.00
          Oracle Logistics                                                      Contingent
          10126 Horseshoe Bend Dr                                               Unliquidated
          Houston, TX 77064                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ourco Welding & Industrial Supplie                                    Contingent
          s P.O. Box 40937                                                      Unliquidated
          Houston, TX 77240-0937                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Overhead Crane Service LLC                                            Contingent
          110 N Walker St                                                       Unliquidated
          Angleton, TX 77515                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $110.00
          P & B Testing Inc.                                                    Contingent
          6645 W.Tidwell                                                        Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 44 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pacesetter Personnel Services                                         Contingent
          P. O. Box 2324                                                        Unliquidated
          Houston, TX 77252-2324                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Patriot Freight Group                                                 Contingent
          139 Cypresswood Dr. # 202                                             Unliquidated
          Spring, TX 77388                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pci Logistics                                                         Contingent
          3025 Hardrock Road                                                    Unliquidated
          Grand Prairie, TX 75050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Phoenix Mechanical Integrity Services                                 Contingent
          P.O. Box 645                                                          Unliquidated
          Dover, TN 37058                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          PHSI Pure Water Finance                                               Contingent
          P. O. Box 404582                                                      Unliquidated
          Atlanta, GA 30384-4582                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pick Up From: Spitzer Industries                                      Contingent
          11250 Tanner Rd                                                       Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pioneer Inspection Services Inc.                                      Contingent
          5446 Peppercorn Drive                                                 Unliquidated
          Baytown, TX 77521                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 35 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 45 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pipe Distributors Inc.                                                Contingent
          P.O. Box 23237                                                        Unliquidated
          Houston, TX 77228                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Piping Technology & Products                                          Contingent
          3701 Homes Rd. #1545                                                  Unliquidated
          Houston, TX 77051                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Plant & Machinery Inc.                                                Contingent
          1304 Langham Creek Drive                                              Unliquidated
          Houston, TX 77084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $355.60
          Plasma Systems Inc                                                    Contingent
          6039 Thomas Rd. Bldg.E                                                Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,314.52
          PLS Check Cashing                                                     Contingent
          One South Wacker Dr. 36th Floor                                       Unliquidated
          Chicago, IL 60606-4603                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,186.65
          PPG Protective & Marine Coatings                                      Contingent
          Paul Frazer                                                           Unliquidated
          2440 East Pasadena Freeway                                            Disputed
          Pasadena, TX 77506
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Precise Steel International                                           Contingent
          909 Marcella St.                                                      Unliquidated
          Houston, TX 77091                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 36 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 46 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Precision Flamecutting & Steel                                        Contingent
          P.O. Box 841367                                                       Unliquidated
          Dallas, TX 75284-0238                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Preferred Resource Group                                              Contingent
          5315 Cypress Creek Parkway                                            Unliquidated
          Suite B-144                                                           Disputed
          Houston, TX 77069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,465.00
          Prescor LLC                                                           Contingent
          8601 State Highway 66                                                 Unliquidated
          Tulsa, OK 74131                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Preston Eastin Inc.                                                   Contingent
          P.O. Box 582288                                                       Unliquidated
          Tulsa, OK 74158                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Printing Promotions Plus                                              Contingent
          201 Anderson Street                                                   Unliquidated
          Hearne, TX 77859                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,068.47
          Professional Welding Supply Inc.                                      Contingent
          300 Brittmore Rd. Bldg B                                              Unliquidated
          Houston, TX 77043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Promar International LLC                                              Contingent
          9211 Alberene                                                         Unliquidated
          Houston, TX 77074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 37 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 47 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Qualaco Inc                                                           Contingent
          P.O. Box 11271                                                        Unliquidated
          Spring, TX 77391                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Quality Concepts                                                      Contingent
          7825 Hillmont                                                         Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Quality Electric Inc.                                                 Contingent
          1004 Collingsworth                                                    Unliquidated
          Houston, TX 77009                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Quality Inspection Services Inc                                       Contingent
          37 Franklin St.                                                       Unliquidated
          Ste. 400                                                              Disputed
          Buffalo, NY 14202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Quick Freight Delivery LLC.                                           Contingent
          P.O. Box 1811                                                         Unliquidated
          New Caney, TX 77357                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60.00
          Quill Corporation                                                     Contingent
          P O Box 37600                                                         Unliquidated
          Philadelphia, PA 19101-0600                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          R.E.R Services Inc.                                                   Contingent
          14518 Hempstead Hwy. #1-F                                             Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 38 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 48 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          R.M.G Electrical                                                      Contingent
          1304 Langham Creek #444                                               Unliquidated
          Houston, TX 77084                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.59
          Ranger Steel                                                          Contingent
          1225 North Loop West #650                                             Unliquidated
          Houston, TX 77008                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Red Ball Oxygen Company                                               Contingent
          6200 South Loop East                                                  Unliquidated
          Houston, TX 77087                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Red-D-Arc Welderentals                                                Contingent
          1817 Federal Rd.                                                      Unliquidated
          Houston, TX 77015                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Reed Young                                                            Contingent
          5301 Polk Building #17                                                Unliquidated
          Houston, TX 77023                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Relevant Solutions LLC.                                               Contingent
          14910 Henry Rd.                                                       Unliquidated
          Houston, TX 77060                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Reliant Energy                                                        Contingent
          P.O. Box 650475                                                       Unliquidated
          Dallas, TX 75265-0475                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 39 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 49 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Republic Heat Treat                                                   Contingent
          8902 N Main St                                                        Unliquidated
          Houston, TX 77022                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Residential Air Conditioning Sys LLC                                  Contingent
          6300 Westpark Suite 620                                               Unliquidated
          Houston, TX 77057                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4.05
          Riva Services Inc                                                     Contingent
          P.O. Box 4346                                                         Unliquidated
          Dept. 124                                                             Disputed
          Houston, TX 77210-4346
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Roadrunner Rubber Corp                                                Contingent
          4824 Downs Drive                                                      Unliquidated
          Houston, TX 77093                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Robertson Metal Fab                                                   Contingent
          7922 Hansen Rd                                                        Unliquidated
          Houston, TX 77061                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Rolled Alloys                                                         Contingent
          9818 E. Hardy Road                                                    Unliquidated
          Houston, TX 77093                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ronnies Trucking                                                      Contingent
          P.O. Box 41471                                                        Unliquidated
          Houston, TX 77079                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 40 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 50 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Rose Machine & Fab                                                    Contingent
          9031 Ley Rd                                                           Unliquidated
          Houston, TX 77078                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Rpm Machinery & Repair                                                Contingent
          16113 I-10 East Freeway                                               Unliquidated
          Suite B                                                               Disputed
          Channelview, TX 77530
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Rust Ewing Insurance                                                  Contingent
          7900 Emmett F. Lowry Expwy                                            Unliquidated
          Texas City, TX 77591                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ryerson Tull                                                          Contingent
          3530 S. Loop E.                                                       Unliquidated
          Houston, TX 77021                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Saber Global Logistics Inc                                            Contingent
          25215 Oakhurst Drive Ste 100                                          Unliquidated
          The Woodlands, TX 77386                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Saia Motor Freight                                                    Contingent
          11465 Johns Creek Parkway Suite 400                                   Unliquidated
          Duluth, GA 30097                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Samuel Son & Co                                                       Contingent
          5022 Ashley Ct                                                        Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 41 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 51 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Schill Steel                                                          Contingent
          3001 W 11th St                                                        Unliquidated
          Houston, TX 77008                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sci                                                                   Contingent
          6060 Brookglen Dr., Suite B                                           Unliquidated
          Houston, TX 77017                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,800.00
          Sepco Process Inc                                                     Contingent
          3290 Avenue M Ext                                                     Unliquidated
          Conroe, TX 77301                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,391.94
          Service Steel Warehouse Co LP                                         Contingent
          8415 Clinton Dr.
                                                                                Unliquidated
          Houston, TX 77029
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          SFI Gray Steel                                                        Contingent
          P.O. Box 731529                                                       Unliquidated
          Dallas, TX 75373-1529                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Shelton Trailer                                                       Contingent
          16315 Grasmere St.                                                    Unliquidated
          Cypress, TX 77429                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sherwin Williams                                                      Contingent
          6450 Long Point                                                       Unliquidated
          Houston, TX 77055                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 42 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 52 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sisk Grating                                                          Contingent
          5902 North Houston Rosslyn                                            Unliquidated
          Houston, TX 77091                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Son-Rise Welding Supply Inc.                                          Contingent
          119424 N. Houston Rosslyn Rd.                                         Unliquidated
          Houston, TX 77086                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sona Corps                                                            Contingent
          21007 Sonoma Mission Ct.                                              Unliquidated
          Katy, TX 77449                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sparklettes & Sierra Springs                                          Contingent
          P.O. Box 660579                                                       Unliquidated
          Dallas, TX 75266-0579                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Special Metals Inc.                                                   Contingent
          10542 Windfern Rd                                                     Unliquidated
          Houston, TX 77064                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Specialized Hydraulics                                                Contingent
          11973 FM 529                                                          Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Spraying Systems Co.                                                  Contingent
          P.O. Box 95564                                                        Unliquidated
          Chicago, IL 60694-5564                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 43 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 53 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $86.60
          Stargel Office Solutions                                              Contingent
          4700 Blalock Rd                                                       Unliquidated
          Houston, TX 77041-9239                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Stars & Stripes Transport                                             Contingent
          12031-B Tiltrum Lane                                                  Unliquidated
          Houston, TX 77086                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Steel Supply LP                                                       Contingent
          10600 Telephone Rd                                                    Unliquidated
          Houston, TX 77075                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Steel Trading Co. Inc.                                                Contingent
          2040 N. Loop West                                                     Unliquidated
          Suite 300                                                             Disputed
          Houston, TX 77018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Steffani Metals                                                       Contingent
          6811 Satsuma Dr                                                       Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sterling First Aid & Safety Supply Inc.                               Contingent
          P.O. Box 266208                                                       Unliquidated
          Houston, TX 77207-6208                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Stewart & Stevenson                                                   Contingent
          55 Waugh Drive                                                        Unliquidated
          Houston, TX 77007                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 44 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 54 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Streamline Inc.                                                       Contingent
          6903 Satsuma Dr.                                                      Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Strong Tower                                                          Contingent
          1800 Sherwood Forest Street C-3                                       Unliquidated
          Houston, TX 77043                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Subseacoat                                                            Contingent
          11987 FM 529 Road                                                     Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sunbelt Group L.P.                                                    Contingent
          1990 Post Oak Blvd #950                                               Unliquidated
          Houston, TX 77056-3817                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Superior Supply & Steel                                               Contingent
          5450 Northwest Central #200                                           Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Sutton Corrosion Control Inc.                                         Contingent
          Shawn Shah                                                            Unliquidated
          7700 Wright Rd.                                                       Disputed
          Houston, TX 77041
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Swagelok                                                              Contingent
          P.O. Box 4356 Dept 2208                                               Unliquidated
          Houston, TX 77253                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 45 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 55 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tbs Trucking                                                          Contingent
          835 Wainwright Street                                                 Unliquidated
          Houston, TX 77022                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Technet Solutions                                                     Contingent
          11807 Westheimer #550-125                                             Unliquidated
          Houston, TX 77077                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tejas Testing Inspection Inc.                                         Contingent
          Att: Miranda Romero                                                   Unliquidated
          4601 South Pinemont Drive #136                                        Disputed
          Houston, TX 77041
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Temtco Steel                                                          Contingent
          319 N. Court Ave                                                      Unliquidated
          Louisville, MS 39339                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tex-Fab Inc.                                                          Contingent
          23138 Northwest Fwry                                                  Unliquidated
          Houston, TX 77429                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tex-Tote                                                              Contingent
          19393 Derrick Rd.                                                     Unliquidated
          Navasota, TX 77868                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Texas Dep't of Licensing & Regulation                                 Contingent
          P.O. Box 12157                                                        Unliquidated
          Austin, TX 78711                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 46 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 56 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Texas Department of Transportation                                    Contingent
          P.O. Box 4346 Dept 133                                                Unliquidated
          Houston, TX 77210-4346                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The Home Depot                                                        Contingent
          14085 Northwest Freeway                                               Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The National Board Of Boiler Pressure                                 Contingent
          1055 Crupper Ave                                                      Unliquidated
          Columbus, OH 43229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70.50
          The Nut Place Inc.                                                    Contingent
          Attn: Richard                                                         Unliquidated
          6605 Gessner Dr.                                                      Disputed
          Houston, TX 77040
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Texas Development Company
          c/o John S. Torigian                                                  Contingent
          Krell & Torigian                                                      Unliquidated
          1600 Smith Street, Suite 3885                                         Disputed
          Houston, TX 77002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Threading & Sealing Technologies                                      Contingent
          1428 N. Sam Houston Pkwy E.                                           Unliquidated
          Suite # 100                                                           Disputed
          Houston, TX 77032
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Total Indurstial Services Specialties                                 Contingent
          Albert Morales                                                        Unliquidated
          12700 Fuqua Suite 103                                                 Disputed
          Houston, TX 77034
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 47 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 57 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Total Industrial Services Specialties                                 Contingent
          Department 407                                                        Unliquidated
          P.O. Box 4652                                                         Disputed
          Houston, TX 77210
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Total Quality Logistics                                               Contingent
          P.O. Box 634558                                                       Unliquidated
          Cincinnati, OH 45263-4558                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tr Strong Industrial Inc.                                             Contingent
          4800 West 34th Street D8                                              Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Triangle Engineering Inc.                                             Contingent
          6 Industrial Way                                                      Unliquidated
          Hanover, MA 02339                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Trinity Heads Inc                                                     Contingent
          11765 Hwy 6                                                           Unliquidated
          Navasota, TX 77868                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Triple S / Intsel Steel                                               Contingent
          11310 West Little York                                                Unliquidated
          Houston, TX 77041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,361.86
          Trupply LLC                                                           Contingent
          2970 Farrell Rd.                                                      Unliquidated
          Houston, TX 77073                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Default Judgment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 48 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 58 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Trutex Trucking Co                                                    Contingent
          2701 Brookway Drive                                                   Unliquidated
          College Station, TX 77845                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tubular Steel Inc.                                                    Contingent
          27700 Highway Blvd.                                                   Unliquidated
          Katy, TX 77494                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Turner Coatings LLC                                                   Contingent
          6046 FM 2920 Rd. #309                                                 Unliquidated
          Spring, TX 77379                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Turner Hardware & Industrial Supply                                   Contingent
          11730 Hempstead Rd                                                    Unliquidated
          Houston, TX 77092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Twinco Industrial Neil Kogut                                          Contingent
          5201 S Loop E                                                         Unliquidated
          Houston, TX 77033                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,288.85
          TWSCO                                                                 Contingent
          5515 W. Richey Rd                                                     Unliquidated
          Houston, TX 77066-3328                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Alloys & Tool Co.                                                  Contingent
          4609 Fairlane Ave                                                     Unliquidated
          Fort Worth, TX 76119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 49 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 59 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Concrete Enterprise Ready Mix                                      Contingent
          Carlos Echarry                                                        Unliquidated
          3506 Cherry St                                                        Disputed
          Houston, TX 77026
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Gamma Ray LLC                                                      Contingent
          Tommy Jacobs                                                          Unliquidated
          2815 Lilac                                                            Disputed
          Pasadena, TX 77503
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Honing Inc.                                                        Contingent
          2000 Aldine Western                                                   Unliquidated
          Houston, TX 77038                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Industrial Specialties                                             Contingent
          Robert S. Martin                                                      Unliquidated
          2614 Center St.                                                       Disputed
          Deer Park, TX 77536
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Iron And Metal                                                     Contingent
          865 Lockwood Dr.                                                      Unliquidated
          Houston, TX 77020                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Laser                                                              Contingent
          12418 Seaswept                                                        Unliquidated
          Houston, TX 77071                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,064.00
          TX Oilfield Services                                                  Contingent
          13382 Massey Rd.                                                      Unliquidated
          Conroe, TX 77306                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 50 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 60 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Oilfield Services                                                  Contingent
          1334 Beaver Bend Rd                                                   Unliquidated
          Houston, TX 77088                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Pipe And Supply                                                    Contingent
          John Kravtsov                                                         Unliquidated
          2330 Holmes Road                                                      Disputed
          Houston, TX 77051-1098
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Plate Fabricators                                                  Contingent
          1645 Hill Rd                                                          Unliquidated
          Houston, TX 77039                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Pressure Connections Inc.                                          Contingent
          Pedro Aguilar                                                         Unliquidated
          9711 Windmill Park Lane                                               Disputed
          Houston, TX 77064
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Stairs & Rails                                                     Contingent
          P.O. Box 111458                                                       Unliquidated
          Houston, TX 77293-1458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          TX Steel Processing                                                   Contingent
          P.O. Box 731529                                                       Unliquidated
          Dallas, TX 75373-1529                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,413.68
          TX Stress Inc.                                                        Contingent
          Bryan Rogge                                                           Unliquidated
          1304 Underwood Rd                                                     Disputed
          LA Porte, TX 77571
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 51 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 61 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Uline Shipping Supply Specialists                                     Contingent
          635 Freeport Pkwy.                                                    Unliquidated
          Coppell, TX 75019                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Uniform Components                                                    Contingent
          10703 Sheldon Rd                                                      Unliquidated
          Houston, TX 77044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Uniform Components Co.                                                Contingent
          P.O. Box 91765                                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          United Galvanizing                                                    Contingent
          P.O. Box 310267                                                       Unliquidated
          Des Moines, Ia 50331-0267                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          United Rentals Branch                                                 Contingent
          539 Phillip Bush                                                      Unliquidated
          17138 Northwest Freeway                                               Disputed
          Houston, TX 77040-1110
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          United States Veterans Assistance Founda                              Contingent
          P.O. Box 5230                                                         Unliquidated
          Elm Grove, WI 53122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Universal Grinding                                                    Contingent
          5230 Hartwick Rd.                                                     Unliquidated
          Houston, TX 77093                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 52 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 62 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Universal Metalworking Equipment Michael                              Contingent
          5815 Armour Dr.                                                       Unliquidated
          Houston, TX 77020                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Universal Plant Services                                              Contingent
          806 Seaco Court                                                       Unliquidated
          Deer Park, TX 77536                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,120.00
          Universal Steel                                                       Contingent
          1230 E. Richey Rd.                                                    Unliquidated
          Houston, TX 77073                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Usa Industries Inc.                                                   Contingent
          P.O. Box 12757                                                        Unliquidated
          Houston, TX 77217                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Usps-Fairbanks                                                        Contingent
          7050 Brookhollow West Dr.                                             Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Victory Transportation                                                Contingent
          9009 N Loop E Suite 165                                               Unliquidated
          Houston, TX 77029                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          W. H. Laboratories                                                    Contingent
          8450 Rayson Rd.                                                       Unliquidated
          Houston, TX 77080                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 53 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 63 of 75

 Debtor       Marx Steel, LLC                                                                         Case number (if known)
              Name

 3.367     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Wagner Plate Works                                                   Contingent
           6250 N Houston Rosslyn Rd                                            Unliquidated
           Houston, TX 77091                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Welder Testing Inc.                                                  Contingent
           502 W 13th St                                                        Unliquidated
           Deer Park, TX 77536                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Western Filter Co. Mark Taylor                                       Contingent
           22023 Mossy Oaks Road                                                Unliquidated
           Spring, TX 77389                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           World Wide Pipe & Supply Lance Parker                                Contingent
           611 Garner Rd                                                        Unliquidated
           Pasadena, TX 77502                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Worldwide Pipe & Supply                                              Contingent
           611 Garner Rd.                                                       Unliquidated
           Pasadena, TX 77502                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $348.80
           Xerox Financial Svcs                                                 Contingent
           P.O. Box 202882                                                      Unliquidated
           Dallas, TX 75320-2882                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 54 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 64 of 75

 Debtor       Marx Steel, LLC                                                                     Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.1       4A Inspection, LLC
           c/o Misty L. Gasiorowski                                                              Line     3.5
           Weyer, Kaplan, Pulaski & Zuber, P.C.
                                                                                                        Not listed. Explain
           11 Greenway Plaza
           Houston, TX 77046

 4.2       Alsoco, Inc.
           c/o Eric Gould                                                                        Line     3.21
           5773 Woodway #184
                                                                                                        Not listed. Explain
           Houston, TX 77057

 4.3       American Piping Products, Inc.
           c/o Andrew D. Weisblatt                                                               Line     3.24
           2312 Katy Fort Bend Rd.
                                                                                                        Not listed. Explain
           Katy, TX 77493

 4.4       Chase Card Services
           Attn: Bankruptcy                                                                      Line     3.67
           Po Box 15298
                                                                                                        Not listed. Explain
           Wilmington, DE 19850

 4.5       IRISNDT, Inc.
           c/o R. Alex Weatherford                                                               Line     3.162
           Rapp & Krock, PC
                                                                                                        Not listed. Explain
           1980 Post Oak Boulevard, Suite 1200
           Houston, TX 77056

 4.6       Kloeckner Metals Corporation
           c/o Robert G. Bailey                                                                  Line     3.184
           7207 Regency Square Blvd., Suite 260-2
                                                                                                        Not listed. Explain
           Houston, TX 77036

 4.7       Service Steel Warehouse Co., LP
           c/o Travis G. Newport                                                                 Line     3.286
           8415 Clinton Dr.
                                                                                                        Not listed. Explain
           Houston, TX 77029


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                    764,133.70

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      764,133.70




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 55 of 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 65 of 75

 Fill in this information to identify the case:

 Debtor name         Marx Steel, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease of Xerox Copier
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Xerox Printer
             List the contract number of any                                          P.O. Box 202282
                   government contract                                                Dallas, TX 75320-2882




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 66 of 75

 Fill in this information to identify the case:

 Debtor name         Marx Steel, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Nathaniel D.                      5315 Royal Sunset Ct.                             Amerisource Funding                D   2.1
             Marks                             Katy, TX 77493                                    Inc.                               E/F
                                                                                                                                    G




    2.2      Nathaniel D.                      5315 Royal Sunset Ct.                             The Texas                          D
             Marks                             Katy, TX 77493                                    Development                        E/F       3.322
                                                                                                 Company
                                                                                                                                    G




    2.3      Nathaniel D.                      5315 Royal Sunset Ct.                             Trupply LLC                        D
             Marks                             Katy, TX 77493                                                                       E/F       3.331
                                                                                                                                    G




    2.4      Nathaniel D.                      5315 Royal Sunset Ct.                             Alsco                              D
             Marks                             Katy, TX 77493                                                                       E/F       3.21
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 67 of 75




 Fill in this information to identify the case:

 Debtor name         Marx Steel, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $246,642.00
       From 1/01/2020 to Filing Date                                                                        Gross Auction
                                                                                                   Other    Proceeds


       For prior year:                                                                             Operating a business                             $5,862,209.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $6,983,223.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 68 of 75
 Debtor       Marx Steel, LLC                                                                           Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Trupply LLC                                                 2/3/2020                         $11,500.00                Secured debt
               2970 Farrell Rd.                                            (Transfer of                                               Unsecured loan repayments
               Houston, TX 77073                                           Machinery                                                  Suppliers or vendors
                                                                           worth                                                      Services
                                                                           $11,500)
                                                                                                                                   Other Supplier/Vendor who
                                                                                                                                 had obtained a Default
                                                                                                                                 Judgment and was also
                                                                                                                                 engaging in collection efforts

       3.2.
               Texas Development Co.                                       Multiple                         $95,373.03                Secured debt
               P.O. Box 4346 Dept. 133                                     dates                                                      Unsecured loan repayments
               Houston, TX 77210                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                   Other Rent payments for
                                                                                                                                 December 2019, January 2020
                                                                                                                                 and February 2020 as well as
                                                                                                                                 Taxes due


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 69 of 75
 Debtor       Marx Steel, LLC                                                                           Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.1.    4A Inspection, LLC v. Marx                        Breach of                 125th District Court, Harris             Pending
               Steel, LLC                                        Contract,                 County                                   On appeal
               2019-90009                                        Quantum Meruit            201 Caroline St
                                                                                                                                    Concluded
                                                                                           77002

       7.2.    Affiliated Freight Support,                       Breach of                 Harris Civil County Court at             Pending
               LLC v. Marx Steel, LLC et al.                     Contract,                 Law No. 1                                On appeal
               1147707                                           Quantum Meruit            201 Caroline St
                                                                                                                                    Concluded
                                                                 (Default Judgment         Houston, TX 77002
                                                                 entered 2/27/2020)

       7.3.    Alsco, Inc. dba Admiral Linen                     Breach of                 Harris Civil County Court at             Pending
               & Uniform Service v. Marx                         Contract                  Law No. 2                                On appeal
               Steel, LLC et al.                                                           201 Caroline St
                                                                                                                                    Concluded
               1148146                                                                     Houston, TX 77002

       7.4.    American Piping Products,                         Sworn Accounty,           55th Distict Court, Harris               Pending
               Inc. v. Marx Steel LLC                            Breach of                 County                                   On appeal
               2019-57994                                        Contract,                 201 Caroline St
                                                                                                                                    Concluded
                                                                 Quantum Meruit            Houston, TX 77002

       7.5.    IRISNDT Inc. v. Marx Steel,                       Breach of                 125th District Court, Harris             Pending
               LLC                                               Contract,                 County                                   On appeal
               2019-70928                                        Quantum Meruit            201 Caroline St
                                                                                                                                    Concluded
                                                                                           Houston, TX 77002

       7.6.    Kloeckner Metals Corp v.                          Breach of                 Harris Civil County Court at             Pending
               Marx Steel, LLC                                   Contract,                 Law No. 3                                On appeal
               1135977                                           Quantum Meruit            201 Caroline St
                                                                                                                                    Concluded
                                                                 (Default Judgment         Houston, TX 77002
                                                                 Entered
                                                                 11/20/2019)

       7.7.    Service Steel Warehouse Co.                       Breach of                 190th District Court, Harris             Pending
               LP v. Marx Steel LLC                              Contract                  County                                   On appeal
               2019-88944                                                                  201 Caroline St
                                                                                                                                    Concluded
                                                                                           Houston, TX 77002

       7.8.    The Texas Development                             Damages to                269th District Court, Harris             Pending
               Company vs. Marx Steel LLC                        Premsis                   County                                   On appeal
               2020-04500                                                                  201 Caroline St
                                                                                                                                    Concluded
                                                                                           Houston, TX 77002

       7.9.    Trupply, LLC v. Marx Steel,                       Breach of                 269th District Court, Harris             Pending
               LLC et al.                                        Contract (Default         County                                   On appeal
               2019-67448                                        Judgment entered          201 Caroline St
                                                                                                                                    Concluded
                                                                 11/19/2019)               Houston, TX 77002


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 70 of 75
 Debtor        Marx Steel, LLC                                                                              Case number (if known)




           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Theft of Miller Welding Machines,                         None                                                       1/13/2020            $19,000.00
       Generator, Beuerl Weildinb Gun,
       Miscellaneous gloves, hoods and
       shields.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     HooverSlovacek LLP
                 5051 Westheimer, Suite 1200
                 Houston, TX 77056                                                                                             1/28/2020         $15,000.00

                 Email or website address


                 Who made the payment, if not debtor?
                 Nathaniel D. Marks


       11.2.     HooverSlovacek LLP
                 5051 Westheimer, Suite 1200
                 Houston, TX 77056                                                                                             2/19/2020         $12,000.00

                 Email or website address


                 Who made the payment, if not debtor?
                 Nathaniel D. Marks



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 71 of 75
 Debtor        Marx Steel, LLC                                                                           Case number (if known)



       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value
       13.1 Various                                              Excess equipment and machinery sold to
       .                                                         third paries pursuant to auction.                                                   $246,642.00

                Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     Marx Steel, LLC                                                                                           April 2010 to Feb. 2019
                 11983 FM 529
                 Houston, TX 77041

       14.2.     Marx Steel, LLC                                                                                           April 2010 to Feb. 2019
                 11983 A FM 529
                 Houston, TX 77041

       14.3.     Marx Steel, LLC                                                                                           April 2010 to Feb. 2019
                 11985 FM 529
                 Houston, TX 77041

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 72 of 75
 Debtor      Marx Steel, LLC                                                                            Case number (if known)



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Dixie Cullen                                                  Nathaniel Marks                      Plate Roller                            No
       9200 Market St.                                               5319 Royal Sunset                    Burning Machine                         Yes
       Houston, TX 77029                                             Katy, TX 77493



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Exterran Water Solutions                                      Nathaniel D. Marx                    Flow Pumps                                 Unknown
       1721-27 Ave. NE                                               5315 Royal Sunset                    Injenction Pins
       Calgary AB Canada T2E                                         Katy, TX 77493                       Ariel Flanges


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 73 of 75
 Debtor      Marx Steel, LLC                                                                            Case number (if known)



      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       LATIMER & LATIMER, PC
                    2129 FM 2920 Suite 190
                    Spring, TX 77388

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                        Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 74 of 75
 Debtor      Marx Steel, LLC                                                                            Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Nathaniel Marks
                    5315 Royal Sunset Ct.
                    Katy, TX 77493

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Nathaniel Marks                                5315 Royal Sunset Ct.                               Managing Member                       90%
                                                      Katy, TX 77493



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Talethia Marks                                 27522 Becketts Knoll Ct.                            Member (Membership                2014 - 2019
                                                      Katy, TX 77494                                      interest has since been
                                                                                                          reduced to 10%)

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 20-31849 Document 33 Filed in TXSB on 04/02/20 Page 75 of 75
